Citation Nr: 1454418	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  13-20 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of removal of the left great toenail.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to March 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board has reviewed the evidence of record, including the Veteran's electronic VA folders (Virtual and VBMS) and determined that they now contain additional VA medical evidence subsequent to the May 2013 SOC.  The Veteran's representative waived review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2014).  The Board, thus, will consider such evidence in the adjudication of this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

At all times relevant to this appeal, the Veteran's residuals of the removal of his left great toenail have been manifest by a chronic mycotic left great toenail, with a history of multiple excisions, characterized as a severe foot injury.


CONCLUSION OF LAW

The criteria for a 30 percent disability for the residuals of removal of the left great toenail have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276 - 5284 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, an October 2010 letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  The Veteran was also notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess, 19 Vet. App. 473.  The Veteran's claim was subsequently adjudicated for the first time in a January 2012 rating decision.  Thus, because the VCAA notice that was provided occurred before the initial unfavorable decision on a claim, VA's duty to notify in this case has been satisfied. 

B.  Duty to Assist

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His identified VA treatment records, and claims submissions have been associated with the record.  Service treatment records are largely absent from the record, as they were not located after a significant search.   

Additionally, a VA examination was performed in November 2011 to determine the symptoms and severity of the residuals of removal of the Veteran's left great toenail.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's representative asserted in August 2014 that a new VA examination was necessary due to the passage of time between the examination and this appeal as well as the inadequacy of the November 2011 examination.  The Board disagrees with the requirement for a new examination for the reasons explained in greater detail below.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

A. General Increased Rating Principles 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2014). 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Veteran's claim in this case was received by VA in October 2011, the Board's relevant focus is upon the evidence concerning the severity of his disability from October 2010 to the present. 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination, and 38 C.F.R. § 4.59 provides that consideration be given to painful motion.

The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court of Appeals for Veterans Claims (CAVC), then called the Court of Veterans Appeals, in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

It is the defined and reliably applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  The Board acknowledges that there may be more than one plausible interpretation of the competent and credible evidence of record.  However, deference to the Board is appropriate where inferences are tethered to the evidentiary record.  See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (citing Cao He Lin v. U.S. Dep't of Justice, 428 F.3d 391, 405 (2d Cir. 2005) ("Without some specific evidence concerning practices in China, the IJ's [immigration judge] conclusion . . . is speculative." )).  

B. Veteran's Contentions 

In his October 2011 claim, the Veteran generally asserts that his service-connected left toe disability is entitled to an increased disability rating.  In his January 2012 notice of disagreement (NOD), he asserts that the VA examiner stated that the Veteran's disability was mild to moderate, and that he should be given the benefit of the doubt in assuming the examiner meant moderately severe, which would entitle him to a 20 percent rating.  In an August 2014 statement by the Veteran's representative, it was argued that a new VA examination was necessary due to the time that had elapsed from the original November 2011 examination, a lack of contemporaneous or recent VA treatment records, as well as a general argument stating the examination was inadequate.  However, in the October 2014 informal hearing presentation to the Board the Veteran's representative slightly shifted position to state essentially what the Veteran originally stated in his original NOD.  

C. Increased Rating for Residuals of Removal of the Left Great Toenail

In July 1990, the Veteran was granted service connection for the removal of his left great toenail, with an initial compensable rating of 0 percent.  In a December 2004 rating decision, the RO granted the Veteran an increased rating to 10 percent, effective from December 1996.  The RO granted the 10 percent rating for the residuals of the removal of the Veteran's left great toenail under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284.  That assigned 10 percent disability rating has remained unchanged.   

The January 2012 and August 2014 assertions, outlined above, by the Veteran and his representative, respectively, are largely moot for the following reasons.  First, VA examinations are not required solely due to passage of time if the examination is otherwise adequate.  VAOPGCPREC 11-95.  The Veteran's examination is adequate for the reasons outlined below.  Second, the record appears to suggest that the Veteran, his representative, and the AOJ were misreading the results of the VA examination.  Specifically, all three make repeated reference to the Veteran's "mild or moderate symptoms."  While the phrase "mild or moderate" does appear in the VA examination, it is in reference to the Veteran's hallux valgus diagnosis, which is not the issue of the claim or appeal, as discussed below.  The Board notes that the representative's August 2014 highlighted issues with the examination are derivative of the misreading of the examination.  This misreading introduced perceived ambiguity in the examination where, in fact, there is not ambiguity.  Finally, the assertion of a lack of contemporaneous or recent VA treatment records is mooted by the submission of these documents to the Veteran's electronic claims file, and the subsequent waiver by the Veteran's representative which has allowed the Board to review and consider these documents on appeal, which the Board has done.      

A November 2011 VA examination diagnosed the Veteran with a chronic mycotic left great toenail, with a history of multiple excisions, as well as hallux valgus of the left foot with mild or moderate symptoms.  Most importantly to the Board's findings, the VA examiner categorized the severity of the mycotic left great toenail as severe.

The Board has examined DCs 5276 through 5284 in order to determine which are applicable to the Veteran, and which most closely approximates the Veteran's disability.  See 38 C.F.R. § 4.7.  The Board finds that DC 5284, other foot injuries, is applicable to the Veteran.  Under DC 5284, a 10 percent disability rating is appropriate where the foot injury is moderate, a 20 percent rating where it is moderately severe, a 30 percent rating where it is severe, and a 40 percent rating with actual loss of use of the foot.  

In this case, the VA examiner specifically noted that the Veteran's foot injury was severe.  The examiner chose "severe" from a list of choices also including "moderate" and "moderately severe[;]" these are the exact foot injury rating levels listed by DC 5284.  In support of this choice the examiner stated that the Veteran had a chronic mycotic left great toenail which was brown and enlarged, as well as a history of multiple excisions.  Though the examiner also noted that the Veteran was not experiencing pain, and that his skin was intact, the Board does not believe this evidence undermines the other specific evidence, or the examiner's considered judgment in selecting severe.  The Board finds that the Veteran is entitled to an evaluation of 30 percent under DC 5284.  

The Board has considered whether the Veteran's service connected residuals of the removal of his left great toenail warrants an evaluation in excess of 30 percent for any period of time on appeal.  However, the Board notes that the 40 percent evaluation under DC 5284 requires the Veteran to have actual loss of use of the foot.  As there is no evidence of record that the Veteran has lost use of his foot, an evaluation in excess of 30 percent is not warranted under this DC.  

Further, as discussed above, the Veteran has not met any of the criteria for a compensable evaluation under the other DCs relating to disabilities of the foot.  Additionally, the Board has considered the issues of pain, weakened movement, excess fatigability, and incoordination as contemplated by 38 C.F.R. §§ 4.40, 4.45, and 4.59 and found nothing in the record to indicate disability beyond that contemplated by the assigned evaluation.  As such, the Board finds that a separate rating or higher evaluation beyond 30 percent is not warranted.   

The Board notes, again, that the VA examiner also diagnosed the Veteran with hallux valgus, addressed under DC 5280, in addition to a general foot injury.  The Veteran, however, is not service connected for hallux valgus, only the residuals of the removal of the Veteran's left great toenail.  Given that the Veteran has appealed the evaluation of his residuals of the removal of his left great toenail, which are service connected, as opposed to hallux valgus, which is not service connected, it is unnecessary for the Board to address the diagnosed hallux valgus or consider DC 5280.  Nonetheless, the Board notes that even were it to consider hallux valgus, and thus DC 5280, the consideration would not result in an increased rating for the Veteran because it does not closely approximate the Veteran's disability.  Specifically, the Veteran's left great toe metatarsal head has not been resected, nor, consequently, is it equivalent to amputation.  Additionally, the Veteran is now rated at 30 percent, whereas the largest disability rating available under DC 5280 is 10 percent.  

Finally, there is no evidence showing that the Veteran's left great toe residuals have markedly interfered with his employment status beyond that interference already contemplated by the assigned evaluation.  Also, there is no indication that this disability has necessitated frequent periods of hospitalization during the time period described.  Under the circumstances, the Board does not see any basis to remand this matter for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of extraschedular ratings.  See 38 C.F.R. § 3.321(b)(1) (2014).  Thus, the Board concludes that the Veteran's symptoms are fully contemplated by the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In summary, the Board concludes that the evidence supports a rating of 30 percent for the Veteran's service-connected residuals of the removal of the Veteran's left great toenail for the period of October 11, 2011, to the present.  The Board further concludes that the preponderance of the evidence is against the claim for a rating higher than 30 percent for this disability for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  Assignment of staged ratings has been considered and is not for application, other than has already been discussed herein. See Hart, supra.


ORDER

Entitlement to a 30 percent rating for residuals of removal of the left great toenail is granted, subject to the laws and regulations regarding the award of monetary benefits.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


